Exhibit 10.1

 



 

PROMISSORY NOTE

 



$500,000.00 July 16, 2015

 



FOR VALUE RECEIVED, ZERO GRAVITY SOLUTIONS, INC., a Nevada corporation, its
successors and assigns ("Maker"), here-by promises to pay to the order of
Michael T. Smith, or his successors or assigns located at 19503 Roseto Way,
Naples, FL 34110 ("Payee"), the principal amount of FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00), together with interest on the principal balance
outstanding hereunder, from (and including) the date hereof until (but not
including) the date of payment, at the interest rate specified below, in
accordance with the following terms and conditions:

 

1. Stated Interest Rate. Except as provided in Section 2 below, the unpaid
principal balance from day to day outstanding hereunder shall bear interest at a
rate per annum equal to eight and one-half percent (8.5%) per annum (the “Stated
Interest Rate”) calculated on the basis of the actual days elapsed but computed
as if each year consisted of 360 days.

2.                   Payments. All unpaid principal and any accrued but unpaid
interest thereon and all other amounts payable hereunder shall be due and
payable on July 16, 2016.

 

3.                   Interest Payments. Interest shall accrue at the Stated
Interest Rate beginning on the date hereof on the unpaid principal amount of
this Note and shall be payable to Payee quarterly in cash.

 

4.                   Prepayment. Maker may prepay all or any portion of the
interest and the unpaid principal balance of this Note at any time, or from time
to time, without penalty or premium.

 

5.                   Application and Place of Payments. Payments received by
Payee with respect to the indebtedness evidenced hereby shall be applied in such
order and manner as Payee in its sole and absolute discretion may elect. Unless
Payee otherwise elects, payments received by Payee shall be applied first to
accrued and unpaid interest, next to the principal balance then outstanding
hereunder, and the remainder to Additional Sums (as hereinafter defined) or
other costs or added charges provided for in this Note. Payments hereunder shall
be made at the address for Payee first set forth above or at such other address
as Payee may specify to Maker in writing.

 

6.                   Events of Default; Acceleration. The occurrence of any one
or more of the following events shall constitute an "Event of Default"
hereunder, and upon such Event of Default, the entire principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, at the election of Payee, shall become immediately due and
payable, without any notice to Maker, provided that in the case of any of the
Events of Default in paragraphs (b), (c) or (d) below, the remainder of the debt
evidenced hereby shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Maker:

 

a.Nonpayment of principal, interest, or other amounts when the same shall become
due and payable hereunder, and Maker does not cure such failure to pay within
three days after the date such payment is due; or

 

b.The failure of Maker to comply with any provision of this Note; or

 

c.The dissolution, winding-up, liquidation or termination of the existence of
Maker or the sale or disposition of substantially all of the assets of Maker's
business; or

 

d.The making by Maker of an assignment for the benefit of its creditors; or

 

e.The appointment of a receiver for Maker or the involuntary filing against
Maker, which is not stayed or dismissed within 30 days of filing, or the
voluntary filing by Maker of a petition or application for relief under federal
bankruptcy law or any similar state or federal law.

 





 

  

7.Contracted For Interest.

 

a.Maker agrees to pay an effective contracted for rate of interest equal to the
rate of interest resulting from all interest payable as provided in this Note,
plus the additional rate of interest resulting from the Additional Sums. The
Additional Sums shall consist of all fees, charges, goods, things in action, or
any other sums or things of value (other than interest payable as provided in
this Note) paid or payable by Maker, pursuant to this Note, that may be deemed
to be interest for the purpose of any law of the state of New York that may
limit the maximum amount of interest to be charged with respect to this lending
transaction. The Additional Sums shall be deemed to be interest for the purposes
of any such law only.

 

b.Maker understands and believes that this transaction complies with the usury
laws of the state of Florida; however, if any interest or other charges in
connection with this transaction are ever determined to exceed the maximum
amount permitted by law, then Maker agrees that (i) the amount of interest or
charges payable pursuant to this transaction shall be reduced to the maximum
amount permitted by law; and (ii) any excess amount previously collected from
Maker in connection with this transaction, which exceeded the maximum amount
permitted by law, will be credited against the principal balance then
outstanding hereunder. If the outstanding principal balance hereunder has been
paid in full, the excess amount paid will be refunded to Maker.

 

8.Costs of Collection. Maker agrees to pay all costs of collection, including,
without limitation, attorneys' fees, whether or not suit is filed, and all costs
of suit and preparation for suit (whether at trial or appellate level), in the
event any payment of principal, interest, or other amount is not paid when due,
or if at any time Payee should incur any attorneys' fees in any proceeding under
any federal bankruptcy law (or any similar state or federal law) in connection
with the obligations evidenced hereby. In the event of any court proceeding,
court costs and attorneys' fees shall be set by the court and not by the jury
and shall be included in any judgment obtained by Payee.

 

9.No Waiver by Payee. Maker hereby waives presentment, protest, notice of
dishonor, and notice of acceleration of maturity. No failure to accelerate the
debt evidenced hereby by reason of default hereunder, acceptance of a past-due
installment, or other indulgence granted from time to time shall be construed as
a novation of this Note or as a waiver of such right of acceleration or of the
right of Payee thereafter to insist upon strict compliance with the terms of
this Note or to prevent the exercise of such right of acceleration or any other
right granted hereunder or by applicable law. No extension of the time for
payment of this Note shall operate to release, discharge, modify, change or
affect the original liability of Maker under this Note, either in whole or in
part, unless Payee agrees otherwise in writing. Maker agrees to continue to
remain bound for the payment of principal, interest, and all other sums due
under this Note notwithstanding any changes by way of release, surrender,
exchange, modification, substitution of, failure to perfect or maintain
perfection of any security for this Note. No delay or failure of Payee in
exercising any right hereunder shall affect such right, nor shall any single or
partial exercise of any right preclude further exercise thereof.

 

10.Governing Law. This Note shall be construed in accordance with and governed
by the laws of the state of Florida without regard to the choice of law rules of
the state of Florida.

 

11.Time of Essence. Time is of the essence of this Note and each and every
provision hereof.

 

12.Conflicts; Inconsistency. In the event of any conflict or inconsistency
between the provisions of this Note and the provisions of any one or more of the
other documents executed in connection with this transaction, the provisions of
this Note shall govern and control to the extent necessary to resolve such
conflict or inconsistency.

 

13.Amendments. No amendment, modification, change, waiver, release, or discharge
hereof and hereunder shall be effective unless evidenced by an instrument in
writing and signed by the party against whom enforcement is sought.

 



2

 

  

14.Severability. The invalidity of any provision of this Note or portion of a
provision shall not affect the validity of any other provision of this Note or
the remaining portion of the applicable provision.

 

15.Binding Nature. The provisions of this Note shall be binding upon and inure
to the benefit of Maker and Payee and their respective heirs, personal
representatives, successors, and assigns, as applicable.

 

16.Notices. All notices, requests, demands, and other communications required or
permitted under this Note shall be in writing and shall be deemed to have been
duly given, made, and received when delivered against receipt, upon receipt of a
facsimile transmission, or upon actual receipt of registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:

 

If to Maker:

 

Zero Gravity Solutions, Inc.

190 NW Spanish River Blvd, Suite 101

Boca Raton, RL 33431

Attention: Harvey Kaye

 

 

If to Payee:

 

Michael T. Smith

19503 Roseto Way

Naples, FL 34110

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

 

17.                Construction. Maker and Payee participated in the drafting of
this Note, and this document was reviewed by the respective legal counsel for
Maker and Payee. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Note. The language of this Note shall be construed
as a whole according to its fair meaning. The word "include(s)" means
"include(s), without limitation," and the word "including" means "including, but
not limited to." No inference in favor of, or against, Maker or Payee shall be
drawn from the fact that one party has drafted any portion hereof.

 

IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.

 





  ZERO GRAVITY SOLUTIONS, INC.       By: Timothy Peach         Its: CFO        
Date: 7/16/15

 

ACCEPTED:

 

  By:  Michael Smith         Date: 7/16/15      

 





3

 